MEMORANDUM **
Tommie Lee Evans appeals the district court’s denial of his request to treat his untimely 28 U.S.C. § 2255 motion as a Writ of Error Coram Nobis. Evans seeks to challenge his guilty-plea conviction and 211-month sentence for one count of armed bank robbery, in violation of 18 U. S.C. §§ 2113(a) and (d).
The record reveals that Evans is now deceased. Accordingly, we dismiss Evans’ appeal as moot. Cf. United States v. Oberlin, 718 F.2d 894, 896 (9th Cir.1983) (stat*698ing that death pending an appeal of right abates the prosecution from its inception, whereas death pending discretionary review results in dismissal); Picrin-Peron v. Rison, 930 F.2d 773, 775 (9th Cir.1991) (stating that appeal is moot if we are without power to grant habeas relief).
DISMISSED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. All outstanding motions are denied as moot.